DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
Receipt of Applicant’s remarks and amended claims filed on May 25, 2022 is acknowledged. Claims 1-18 and 20-38 are pending in this application. Claims 1, 3-15, and 20 have been amended. Claims 21-38 are new. Claim 19 has been cancelled.  The Examiner attempted to contact and left voice messages for Stephen Baxter on June 3, 2022 and June 9, 2022 to discussed the proposed Examiner Amendment. However, no returned call was received. 

Information Disclosure Statement
Receipt of the Information Disclosure Statement filed on March 14, 2022 is acknowledged. A signed copy is attached to this office action. 

Withdrawn Objections/Rejections
Claim Objections
The objection of claims 19-20 as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims has been withdrawn in view of Applicant’s amendment to claim 1 to incorporate claim 19.  
Claim Rejections - 35 USC § 102
The rejection of claims 1-5, 7, and 15-16 under 35 U.S.C. 102(a)(1) as being anticipated by Fellows et al. (US 4,752,496) has been withdrawn in view of Applicant’s incorporation of the limitations of claim 19 into claim 1.  
Claim Rejections - 35 USC § 103
The rejection of claim 1-2 and 15 under 35 U.S.C. 103 as being unpatentable over Samain et al. (US 2016/0324298) has been withdrawn in view of Applicant’s incorporation of the limitations of claim 19 into claim 1.  
The rejection of claims 1-14 and 17-18 under 35 U.S.C. 103 as being unpatentable over Fellows et al. (us 4,752,496) has been withdrawn in view of Applicant’s incorporation of the limitations of claim 19 into claim 1.  

Maintained and New Objections/Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 17-18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant has amended claim 1 to incorporate the limitations of claim 19, however, such amendment reciting requirements of component d to be silicone AND at least one member selected from the group consisting of a hydrocarbon oil, an isononanoic acid ester, neopentyl glycol diethylhexanoate, and neopentyl glycol dicaprate result in the Markush groups recite in claims 17 and 18 to expend the scope of component d and thus are no further limiting.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

 PROPOSED EXAMINER’S AMENDMENT
The application has been amended as follows: 
Claims 17-18: cancelled

Allowable Subject Matter
Claims 1-16, and 20-38 allowed.
 The closest prior art is that of Fellows et al. (US 4,752,496), which discloses a system for distributing and sampling cosmetics. The cosmetics are normally dry, are combined with a liquid carrier and a film forming agent and deposited onto a substrate (abstract). 
In a preferred embodiment, Fellows’ composition comprises the formation of a liquid mass of a cosmetic including a liquid carrier, such as ethanol, a film forming agent such as polyvinyl pyrrolidone, and a plasticizer (column 2, lines 55-59). 
Additional suitable solvents/carriers include ketones (column 4, lines 35-51). 
The cosmetic powders are dry particulate composition including finely divided aluminum hydroxide, kaolin, talc, mica, corn starch; polymers such as nylons, polyolefins, and the like; and fragrances, sterilant, plasticizers, coloring agents, and the like (column 3, line 58 through column 4, line 3). 
A preferred embodiment comprises:
49.0 weight % cosmetic particulates (component d); 
0.6 weight % isopropyl myristate, which is a plasticizer (component c); 
0.6 weight % polyvinyl pyrrolidone (component a); and 
48.2 weight% ethanol (component b). 
 The composition can be applied by electrostatic types of spraying (column 5, lines 27-54).  
The recitation of suitable for forming a coating film composes of fibers directly on the skin by electrostatic spray, is considered intended use of the composition. There does not appear to be any ingredient which would not be suitable for application to the skin, therefore, it is deemed suitable for forming a coating film on the skin. 
Fellows does not disclose the combination of silicone oil and another component recited in claim 19. Fellows additionally does not disclose the application of an additional composition to the skin via a method other than electrostatic spray.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S MERCIER whose telephone number is (571)272-9039. The examiner can normally be reached M-F 5:30 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA S MERCIER/Primary Examiner, Art Unit 1615